Citation Nr: 1609567	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  11-06 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1983 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2014, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.  At the hearing the Veteran submitted additional evidence in support of his appeal for which he waived jurisdictional review by the RO for the first instance.  38 C.F.R. § 20.1304 (2015).

In February 2015, the Board remanded the appeal for additional evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

A cervical spine disability did not manifest during the Veteran's active service or for many years thereafter, is not shown to be causally or etiologically related to his active service, may not be presumed to be related to his active service, and is not shown to be caused or permanently made worse by the service-connected lumbar spine disability.





	(CONTINUED ON NEXT PAGE)

CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein, and was not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1111, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).  The VCAA applies to the instant claim.

The RO provided pre-adjudication VCAA notice by a letter dated in October 2008.  The Veteran was notified of the evidence needed to substantiate the claim for secondary service connection and direct service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective dates of the claim.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record.  

In December 2014, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned clarified the issue on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2) (2015).

In February 2015, the Board remanded the Veteran's claim to provide him with a VA examination to determine the nature and etiology of his cervical spine disability and to obtain outstanding treatment records.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded VA examinations in December 2010, April 2013, and October 2015.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that while opinions have been proffered regarding secondary service connection, a medical opinion on the issue of direct service connection has not been obtained.  However, the Board finds that the evidence, which reveals that the Veteran did not have a cervical spine disability or injury during service and does not reflect competent evidence suggesting a nexus between service and the cervical spine disability, warrants the conclusion that a remand for an additional examination and/or opinion is not necessary prior to deciding the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006)
 
As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.



II.  Service Connection

The Veteran has appealed the denial of service connection for a cervical spine disability, to include as secondary to his service-connected lumbar spine disability.  In his March 2011 VA Form 9, the Veteran averred that his cervical spine disability was caused by the gait changes associated with his service-connected lumbar spine disability. 

Having carefully considered the claim in light of the record and applicable law, the Board concludes that the preponderance of the evidence is against the claim. 

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1131.  

To establish direct service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Secondary service connection is also warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

In April 1987, the Veteran was seen at the spine clinic.  However, the treatment record is silent regarding neck pain.  The Veteran's May 1987 Report of Medical Board documented back and leg pain and diagnosed lumbar spine stenosis, but was silent regarding disease or injury of the cervical spine.  At the April 2013 VA examination, the Veteran reported that his cervical spine pain began in 2003.  Again, the Veteran's active service ended in February 1988.  This lengthy period without treatment for the disorder weighs heavily against any claim that a current cervical spine disability is related to service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

There is no positive medical nexus evidence in the claims file relating a current cervical spine disorder to service.  As previously stated, a VA examination and medical opinion is not necessary in this case as to direct service connection.  The treatment records do not provide any supporting evidence and the Veteran has not alleged that his cervical spine disability began in-service.  

Additionally, service connection for a cervical spine disability may not be granted on a presumptive basis as arthritis of the cervical spine was not manifested within one year of his separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

For all of these reasons, service connection on a direct basis is not warranted for a cervical spine disability.

The Veteran also seeks service connection for his cervical spine disability, as secondary to the service-connected lumbar spine disability.

As the evidence establishes degenerative disc disease of the cervical spine, the remaining issue is whether the Veteran's cervical spine disability was caused or aggravated beyond its natural progression by the service-connected lumbar spine disability.

In December 2010, the Veteran was afforded a VA examination to determine the relationship between his claimed cervical spine disability and his service-connected lumbar spine disability.  The VA examiner diagnosed degenerative arthritic changes from C4 to C7.  The VA examiner opined that it was less likely than not that the Veteran's claimed cervical spine disability was due to or the result of his service-connected lumbar spine disability.  He explained that degenerative cervical and lumbar spine conditions can and frequently happen independent of one another.  There were no pathophysiological rationale to explain such a relationship. 

In April 2013, the Veteran was afforded another VA examination to determine the nature and etiology of his cervical spine disability.  The VA examiner diagnosed degenerative arthritis and degenerative disc disease of the cervical spine.  The Veteran reported his cervical spine symptoms began in 2003.  The Veteran stated that his cervical spine disability began over time, which he believed was due to his low back injury.  The VA examiner opined that the Veteran's cervical spine disability was less likely than not proximately due to or the result of the Veteran's service-connected lumbar spine disability.  He elaborated that both conditions occurred at the same time and that since the cervical spine disability was worse than the lumbar spine when diagnostic studies were performed in May 2010, it was less likely than not that the cervical spine condition was secondary to the lumbar spine disability. 

In October 2015, the Veteran underwent his most recent VA examination to determine the nature and etiology of his cervical spine disability.  The VA examiner diagnosed cervical degenerative arthritis, which had its onset in October 2008.  The Veteran stated that he began having trouble with his neck in 2004.  He started having a burning sensation in his neck above his right shoulder after he picked up a nail tub that weighed approximately 15 pounds.  He was initially diagnosed with a herniated disc at C4-5.  The Veteran confirmed that he was currently under the care of his primary care provider for neck pain, but surgery and specialist care were not required.  The Veteran's current symptoms included burning pain that radiated and caused numbness down his right arm.  The VA examiner commented that the Veteran's ranges of motion were limited some by his effort, but his spinal canal stenosis and osteophyte formation could limit his ranges of motion due to pain.  

The VA examiner opined that the Veteran's cervical spine disability was less likely than not caused or aggravated beyond its natural progression by his service-connected lumbar spine degenerative disease.  She elaborated that the Veteran's claim of cervical spine degenerative disc disease secondary to lumbar degenerative disease was not supported by the medical evidence as there was no pathophysiologic process to support the claim.  The VA examiner cited the opinions proffered in the December 2010 and April 2013 VA examinations that there was no relationship between lumbar and cervical disease.  With regard to the Veteran's assertion that his lumbar degenerative disc disease caused an altered gait which affected his cervical spine, the VA examiner commented that there was no medical evidence in the current literature to support the Veteran's assertion.  She continued that the 2000 FMLA paperwork prepared by Dr. G., which noted "intermittent back pains, neck pains secondary to degenerative disc disease," should be read that the Veteran's back and neck pain are caused by degenerative disc disease, which are present in both spinal regions.  Additionally, Dr. G.'s first note dated in October 2008 indicated that the "[n]eck stems from lifting pushing heavy cart about 3 years ago.  Original injury to the back was fall when in Navy."  With regard to aggravation, the VA examiner explained that there was no evidence that the Veteran's service-connected lumbar spine disease caused or aggravated his cervical spine disease as there was no medical evidence of an injury to the cervical spine secondary to his lumbar spine disease and there was no medical evidence that a disease in one joint aggravates, hastens, or precipitates other joint disease.  The Veteran's cervical spine disease was first noted in December 2004, which was sixteen years after his discharge from service. 

The Board acknowledges that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Regarding direct service connection, the Veteran reported to the VA examiners that his cervical spine disability began many years after his separation from service.  Therefore, the Veteran's contentions, taken on their face, are against a finding of service connection for a cervical spine disability on a direct basis as they concede that this disability did not manifest until many years after service.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  

Regarding secondary service connection, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether a cervical spine disability was caused or aggravated by the service-connected lumbar spine disability) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  Here, there are no Jandreau type exceptions.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his cervical spine disability and lumbar spine disability have been presented.  

The Board finds the October 2015 VA opinion to be the most probative evidence and to preponderate against the claim.  The VA examiner considered the Veteran's lay assertions and relevant medical literature, but ultimately found that the Veteran's current cervical spine disability was not caused by or aggravated by his lumbar spine disability.  The Board finds that the Veteran's lay statements are outweighed by the VA examiner's medical opinion as it was based on consideration of the Veteran's contentions, reviews of the medical records, and the examiner's medical expertise.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Veteran's claim of entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected lumbar spine disability, is denied.


ORDER

Service connection for a cervical spine disability, to include as secondary to a service-connected disability, is denied.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


